PER CURIAM.
We have for review a referee’s report and recommendations regarding Berzner’s petition for reinstatement to membership in the Florida Bar. This Court suspended Berzner from the bar for two years in 1982. The Florida Bar v. Berzner, 423 So.2d 365 (Fla.1982). After holding a hear*570ing on this matter, the referee has recommended that Berzner be reinstated with the following conditions: two-year probation; submission of quarterly reports from a certified public accountant stating that Berz-ner’s trust accounts comply with the integration rule; and submission of monthly status reports to a supervising attorney. Neither the bar nor Berzner contests the referee’s report and recommendations.
After studying this matter, we find that the petition should be granted, subject to the conditions set out above. Therefore, we order that Steven L. Berzner be reinstated as a member of the Florida Bar. Reinstatement shall be effective upon Berz-ner’s payment of the costs of these proceedings in the amount of $1909.90.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.